Citation Nr: 1609399	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a lower back disability, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for a right elbow disability, currently rated as 10 percent disabling.  

5.  Entitlement to an increased rating for a left elbow disability, currently rated as 10 percent disabling.  

6.  Entitlement to service connection for a left shoulder disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active military service between May 1970 and June 1995.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2014, the Veteran testified at a personal hearing before the RO.  A transcript of the hearing has been included in the claims file.  

In October 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing convened at the RO.   

The record consists entirely of electronic claims files and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In October 2015, the Veteran testified before the undersigned VLJ at a Travel Board hearing convened at the RO.  In December 2015, the Board informed the Veteran that it could not produce a written transcript of the proceeding due to the audio malfunctions heard throughout the testimony.  The Veteran was offered an additional opportunity to present testimony before the Board.  In January 2016, the Veteran indicated that he again wished to appear before the Board at a hearing convened at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ at the RO in Montgomery, Alabama.  The Veteran and his representative should be notified of the date and time of the hearing.  If the Veteran wishes to have a videoconference hearing in lieu of a Travel Board hearing, to the extent possible such hearing should be scheduled with the undersigned.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 




